Order entered September 5, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00126-CR

                         SILVINO RICARDO AREVALO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F16-24895-U

                                            ORDER
       On July 26, 2018, we granted court reporter Sasha Brooks’s request for additional time to

file the reporter’s record and ordered the reporter’s record filed on or before July 31, 2018. On

August 3, 2018, the court reporter attempted to file a partial reporter’s record which was rejected.

See TEX. R. APP. P. 34.6, 35, appx. C (providing that the court reporter should prepare only one

consolidated record in the case). We notified court reporter Sasha Brooks by postcard dated

August 3, 2018, and instructed her to file the corrected reporter’s record within three days. To

date, the reporter’s record has not been filed and we have had no communication from Ms.

Brooks.

       We ORDER court reporter Sasha Brooks to file the complete reporter’s record in this

case within TEN DAYS of the date of this order. We caution Ms. Brooks that the failure to do
so will result in the Court taking whatever remedies it has available to ensure that the appeal

proceeds in a timely fashion, which may include ordering that she not sit until the complete

reporter’s record is filed.

        We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Fargo,

Presiding Judge, Criminal District Court No. 7; Sasha Brooks, deputy court reporter, Criminal

District Court No. 7; and to counsel for all parties




                                                                 /s/     LANA MYERS
                                                                         JUSTICE